Citation Nr: 9913086	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-33 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1975.  This appeal arises from an April 1997 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran does not currently have post-traumatic stress 
disorder.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for post-traumatic stress 
disorder.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Service connection for post-
traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for post-traumatic stress disorder, the 
Board concludes that the veteran's claim for that benefit is 
not well grounded.

The veteran had no overseas service during his year of active 
duty.  The veteran contends that he has post-traumatic stress 
disorder as a result of imprisonment and eventual acquittal 
after a court-martial for an offense he did not commit.  The 
record does not demonstrate that the veteran ever was tried 
for any offense during his brief period of active duty.  He 
received a general discharge under honorable conditions.  The 
reasons noted for his separation from service included poor 
attitude, lack of motivation, lack of self-discipline, and 
failure to demonstrate promotion potential.  

The veteran's service medical records showed no complaints or 
findings of a psychiatric nature, and the service separation 
examination showed normal psychiatric findings.  A report of 
mental status evaluation conducted at the time of discharge 
in September 1975 found no mental illness.  

The first indication of a psychiatric disorder came on a 
psychological evaluation conducted in September 1995 in 
accordance with a disability claim.  The diagnosis was major 
depression, severe, associated with the recent determination 
that the veteran was HIV-positive.  A VA psychiatric 
examination conducted in January 1996 diagnosed adjustment 
depression with depressed mood.  A December 1996 VA 
psychiatric examination found adjustment depression with 
depressed mood and paranoid ideation, and history of 
alcoholism.  

The objective medical record indicates that the veteran has 
an acquired psychiatric disorder; however, there are no 
confirmed diagnoses of post-traumatic stress disorder in the 
medical record.  The veteran has contended that he has post-
traumatic stress disorder as the result of false accusation 
and a court-martial during service.  However, his lay 
statements are not competent evidence to support a finding on 
a medical question requiring special experience or special 
knowledge and are not competent evidence that would render 
his claims well-grounded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Moreover, the veteran's claim that he was court-
martialed during service is not supported by the objective 
record.  In the absence of objective medical evidence to 
support the veteran's contentions that he has post-traumatic 
stress disorder as a result of service, his claim is not well 
grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claim for service connection for post-
traumatic stress disorder is plausible or otherwise well-
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Under these circumstances, that claim is denied.  Edenfield 
v. Brown, 8 Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).  

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the duty to assist when a 
claim is not well grounded.  However, the Board is not bound 
by manual provisions which have not been determined to be 
substantive rules either through the promulgation of 
regulations or by the United States Court of Appeals for 
Veterans Affairs (Court).  The representative has not cited 
either a regulation or a decision by the Court indicating 
that the cited provisions of M21-1 are substantive rules.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

